“If you seek peace, prepare for war.” Those are the words of Publius Flavius Vegetius Renatus’ fourth- or fifth-century tract De Re Militari, written more than 1,600 years ago. People have quoted that saying numerous times and in many circumstances. If the Assembly believes after all this that I am going to speak about the wars and armed conflicts raging throughout the world, it is mistaken. Instead, I would like to speak to the Assembly about a war and a battle that we seem to be losing. It is a war we are waging against our own natural environment and against our own human nature.
Two days ago here in the General Assembly Hall, many heard the words of Secretary-General Ban Ki-moon and President Obama about the dire consequences of climate change (see A/69/PV.6). We heard very detailed statistics illustrating the gravity of the situation and the need for us to pool our efforts. And we have been preparing for that for a long time.
When did we first notice signs of trouble with the environment? Few people may know that the first clear signal came in 1896, when a Swedish scientist wrote that an increase in the atmospheric level of carbon dioxide would lead to a temperature rise; 60 years later, we had precise measurements to substantiate his statement. Another 30 years had to pass before here, in the United Nations, it was understood that some type of treaty or agreement would be necessary in the future to deal with the issue. Another 10 years had to pass before the Kyoto Protocol was signed. Between the first realization and the Kyoto agreement a century had passed.
After Kyoto, a number of conferences, scientific meetings and political gatherings were held. In recent decades, many people have spoken on many occasions about the consequences of climate change and the need to do something. Still the situation has continued to deteriorate. Let me cite one statistic. Since 1990 — that is, during the past 25 years — despite all the resolve, the Kyoto agreement and all the promises, we have seen a 30 per cent increase in atmospheric carbon dioxide.
Despite the fact that Mother Nature has warned us again and again, adverse climate events continue to occur one after the other. Allow me to mention a few examples from the past year. In 2013 in the state of Uttar Pradesh in India, there were freezing temperatures in January, which was unprecedented. At the same time, in Lapland in Finland — not exactly the Mediterranean region — in May the temperature had reached 31°C, while Bethlehem experienced a white Christmas that no one remembered having seen before. In Australia, over the course of 90 days last summer, 123 temperature records were set.
The Danube is the largest river in Europe and it has warned us again and again. Allow me to report a Hungarian example. Since before the Second World War, the Danube River has flooded many times, but until recently it had never risen to the level of 8 metres, even at the flood’s highest point. In the past four years, the Danube has risen above 8 metres on four separate occasions. In fact last year, it rose close to 9 metres.
Floods, typhoons and other adverse meteorological events are taking place in regions where they have never occurred before and at unprecedented times of the year. We are meeting here in New York. Two years ago here in New York, Hurricane Sandy caused damage valued at $20 billion, and more than 40 people died. This all took place despite the fact that for years on end the New York City leadership had been cautioned by scientists that trouble would occur and that protection for embankments, among others, must be strengthened. A few hundred million dollars would have been spent to that end; instead, the damage caused by Sandy cost far more. That is why, two days ago, the Assembly heard the Mayor of New York speak of the next 35 years and the desire to reduce New York’s emissions by 80 per cent.
In recent days, we have spoken on many occasions about our preparations for the 2015 Paris conference and the desire to reach an agreement there. I believe that Secretary-General Ban Ki-moon needs to be recognized in that regard. He has truly done his utmost to ensure that we can reach a common conclusion in Paris in 2015. The question is, are we Member States doing all we can? Will we do all that we can to ensure success in Paris?
The speeches I have heard over the past few days have not made me optimistic. The speeches I have heard deflected responsibility and reflected a type of political narrow-mindedness that is not terribly promising. Why can we not listen to the wisdom and advice of our scientists? Why can we not accept scientific results that today appear evident? Why can we not accept the signals being dispatched by our planet? Why can we not learn from all of the lessons provided by Mother Nature? Why are we not learning from our own example?
There is one good example that we could learn from. It involves chlorofluorocarbon gases and the damage they cause to the ozone layer. Basically, those gases were first used in the 1950s. It took only 30 years for the ozone layer to be reduced by 40 per cent in the area above Antarctica. That was also enough time for people in every country to understand the medical consequences. I note, among others, the high incidence of dermatological cancers. It was basically only at the very last moment in Montreal that an agreement was struck, as a result of which we banned those gases. After 35 years, last week we saw the first report discussing a regeneration of the ozone layer.
Regarding political narrow-mindedness, we saw examples of that in the past. I will cite one. United States President Reagan’s Secretary of the Interior, Donald Hodel, said that one way to protect against the thinning ozone layer was to purchase wide-brim hats and wear dark sunglasses. Why must we wait for the concentration of atmospheric carbon dioxide to result in a situation as serious as that involving the ozone layer? Why can we not, late next year, make Paris as successful as Montreal?
I believe that the problem is larger than we imagine. Scientists already agree that the desired and often articulated objective of limiting the temperature increase to 2°C has become increasingly elusive. Only a few days ago, we read that the carbon dioxide concentration has never been higher than it was last year. We may well have reached the point at which, whether or not we come to an agreement today or tomorrow, scientists will tell us that all the consequences of irresponsible decisions past and present would still be felt in the future in the form of floods, typhoons and other adverse climate events.
We have to come to terms with the idea — and I would say that it will be very difficult — that the coming generation, our children’s generation, will￼unfortunately have to live with that situation. We will have to pay a dear price for our irresponsible environmental policies.
Today it is no longer enough to reduce emissions. It is no longer enough to agree to reduce emissions. We have to prepare for more and more serious natural events and disasters. We have to heed the advice of Nicholas Stern, who said eight years ago that if we did not spend 1 per cent of our gross domestic product (GDP) on prevention, then the environmental damage we would suffer could amount to as much as 20 per cent of GDP.
I have just cited the example of New York City. A few hundred million dollars would have been enough to
mitigate damages totaling several billion. The New York example tells us that we are not in the twenty-fourth hour, but in the twenty-fifth. The tragedy endured by this metropolis, the host of our meeting, again justifies the words of Vegetius, somewhat amended to the situation — if you seek calm, prepare for disaster.